962 A.2d 453 (2008)
197 N.J. 131
In the Matter of Richard W. RAINES, an Attorney at Law (Attorney No. XXXXXXXXX).
D-65 September Term 2007
Supreme Court of New Jersey.
February 20, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-263, finding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that RICHARD W. RAINES, formerly of RAHWAY, who was admitted to the bar of this State in 1977, and who has been restrained and suspended from the practice of law since February 2, 1999, pursuant to Orders of this Court, violated RPC 1.1(a)(gross neglect), RPC 1.1(b)(pattern of neglect), RPC 1.3(lack of diligence), and RPC 1.4(b) (failure to communicate with the client), and the Board concluding that because of the nature and timing of the unethical conduct, no additional discipline beyond the three-month suspension ordered on June 5, 2003, should be imposed on respondent;
And good cause appearing;
It is ORDERED that no additional discipline be imposed for the unethical conduct of RICHARD W. RAINES found in DRB 07-263; and it is further
ORDERED that prior to reinstatement to practice, RICHARD W. RAINES shall demonstrate proof of fitness to practice as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, RICHARD W. RAINES shall practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics and shall submit to periodic drug and alcohol testing on a schedule to be determined by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.